Citation Nr: 1417454	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 



INTRODUCTION

The Veteran served with the United States Army and Army National Guard.  His periods of service include active duty for training from May to August 1982, active duty for training from April to July 1993, and active duty from October 2004 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2009 decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran has a right ear hearing loss disability that is etiologically related to a disease, injury, or event in service.

2.  The medical evidence of record does not demonstrate that the Veteran has a current diagnosis of left ear hearing loss disability for purposes of establishing service connection.

3.  The Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection of a right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection of a left ear hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection of tinnitus are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met its duty to assist the Veteran in the development of the claims.  The VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The record does not contain evidence nor has the Veteran has not indicated he is in receipt of Social Security Administration (SSA) benefits.

The Veteran has been afforded a VA examination conducted in November 2010.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A review of the November 2010 VA examination report reveals that the VA examiner considered Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition with a clear opinion and rationale connecting the evidence to his conclusions.  There is no indication of any additional relevant evidence or information that has not already been obtained.  For these reasons, the Board finds that the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.

Rules and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) (West 2002) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Neither tinnitus nor hearing loss disability is on the list of chronic diseases in the statute or regulation.  VA policy, however, is to consider sensorineural hearing loss as an organic disease of the nervous system, which is one of the chronic diseases listed in the statute and regulation.  See, e.g., VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ('Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)').  The Board will therefore consider the Veteran's bilateral sensorineural hearing loss to be an organic disease of the nervous system and therefore a chronic disease subject to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, the chronic diseases listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), including for the reasons noted above sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

VA adjudicators are directed to assess both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally not capable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The Veteran claims he has a bilateral hearing loss disability due to noise exposure in-service.  He asserts that he was exposed to in service acoustic noise based on exposure to playing percussion instruments, working near generators, and acoustic injury from a mortar attack.

During active and reserve service, the Veteran underwent multiple audiological examinations.  Audiograms dated in May 1982, September 1990, June 1991, and June 2000 are included in the claims file.  

During a June 2000 Army Reserve examination, the Veteran marked "don't know" as to whether he has hearing loss.  The examiner noted he denied tinnitus.  Upon physical examination, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
10
0
0
10
15
6.25
LEFT
20
0
0
10
20
7.5

In a June 2006 Army Reserve medical history report, the Veteran complained of hearing loss.  The Veteran complained he is "unable to understand speech."  The examiner noted that the Veteran has occasional problems with comprehension.  

During a July 2006 VA audio evaluation, the Veteran complained of difficulty in a number of environments with particular difficulty hearing in background noise, hearing individuals who speak quickly or have a soft voice, and hearing conversational speech.  The Veteran expressed a concern over possible decreased hearing sensitivity secondary to noise exposure encountered during his service in Iraq.  The Veteran noted that he was exposed to loud generator noise as well as occasional gunfire.  The Veteran reported that he played drums in the military band.  


Upon physical examination, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
10
05
05
05
35
12.5
LEFT
05
05
00
05
20
7.5

During a June 2008 VA audio evaluation, the Veteran reported decreased hearing sensitivity on the right and increased communication difficulty noted since last audio evaluation.  The Veteran reported difficulty hearing in a number of environments with particular difficulty hearing in background noise, difficulty localizing sounds, and occasional difficulty hearing conversational speech.  The Veteran reported infrequency "humming" or "buzzing" tinnitus that may last from a few minutes to as long as one hour and may occur in either the right or left ear.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
15
10
10
15
40
18.75
LEFT
15
5
0
5
15
6.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

In an October 2008 VA telephone triage note, the Veteran reported he was involved in a mortar attack in Iraq and it "messed up" his hearing.  He reported that since 2005, he experienced symptoms including ringing of the ears.  

In an October 2008 VA progress note, the Veteran claimed he had a traumatic brain injury in service and he complained of ringing in the ears.  

In a May 2009 statement, the Veteran reported he joined the 95th Division Band in May 1982.  He was a percussionist and played in every commitment that the Division band played.  During this time, he started having problems understanding conversations.  He quit the band in 1992.  In October 2004, he was sent to Iraq where he was located in close proximity to the very large diesel generators that supplied the area with electricity.  While in Iraq, his problem with understanding conversation got worse to the point it was making him uneasy going out on missions.  

During a November 2010 VA audio evaluation, the Veteran complained of difficulty hearing on the phone, difficulty understanding accents, and difficulty understanding people who speak low and fast.  He also complained of intermittent tinnitus bilaterally.  He reported he first noticed tinnitus in the mid to late 1980s.  Pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
E
Average
RIGHT
10
10
10
40
35
23.75
LEFT
15
5
5
15
15
10

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed the Veteran with hearing sensitivity between 250 to 2000 Hz in the right ear, and mild sensorineural hearing loss of combined-type from 3000 to 8000 Hz.  The Veteran's left ear revealed hearing sensitive within normal limits from 250 to 8000 Hz.  Word recognition scores were consistent with both.  

The VA examiner detailed the Veteran's reported history of military service noise exposure and opined the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  Audiometric testing completed in July 2006, within one year of the Veteran's discharge from military service, indicated hearing sensitivity within normal limits for VA purposes.  Therefore, it is less likely as not that the Veteran's current hearing loss in the right ear is caused by or a result of military noise exposure.  The examiner also noted that in regard to the Veteran's claim of bilateral intermittent tinnitus, it is also less likely as not caused by or a result of military noise exposure.  The examiner also noted that the Veteran reported the onset of bilateral intermittent tinnitus to be in the mid to late 1980s.  This is a time period during which the Veteran was not on active duty service.  Thus, it is the examiner's opinion that tinnitus is less likely as not caused by or a result of military noise exposure. 

Analysis

As an initial matter, the Board notes that the Veteran is presumed sound at the start of his period of active duty beginning in October 2004.  Although there are references in the file to hearing difficulty and intermittent tinnitus having been experienced prior to that time, there is no evidence suggesting that either disability was noted at entry as contemplated by 38 U.S.C.A. § 1111, nor is there clear and unmistakable evidence establishing that a hearing loss disability or tinnitus existed prior to that period of service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from " depression or excessive worry " prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  In this regard, the Board acknowledges the VA examiner's notation that the Veteran had reported an onset of intermittent tinnitus in the mid to late 1980s.  However, as noted, during a June 2000 Army Reserve examination the Veteran denied tinnitus.  The evidentiary threshold for rebutting the presumption of soundness at entry is high and requires clear and unmistakable evidence.  As such threshold is not met, the Veteran is presumed sound, and the Board will focus its analysis on whether the claimed hearing loss and tinnitus are related to his period of active duty from October 2004 to October 2005.

The Board finds that the Veteran's complaints of noise exposure are consistent with his circumstances of service.  An April 2005 sworn statement indicates the Veteran was exposed to a mortar attack landing 50 to 70 meters from where he was standing.  Accordingly, the Board concludes that the Veteran's reports of in-service noise exposure are credible.

For the right ear, the Board notes that the Veteran's right ear hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.  

Although the VA examiner in November 2010 determined that the Veteran's right ear hearing loss and tinnitus were not due to in-service noise exposure, the Board notes that there is objective medical evidence of worsening pure tone thresholds between the June 2000 Army Reserve audio evaluation and the post-service July 2006 VA audio evaluation.  The Veteran is competent to describe his in-service noise exposure and a continuity of right ear hearing loss and tinnitus since in-service acoustic injury during his deployment from October 2004 to October 2005.  The Board finds that his assertions are credible and consistent with the places, types, and circumstances of the Veteran's service.  Service connection for right ear hearing loss and tinnitus are warranted.  

The Board notes that neither in-service hearing tests nor the hearing testing during the pendency of the claim have shown hearing impairment in the left ear sufficient to qualify as a disability for VA purposes.  While the Veteran is certainly competent to state that he has hearing impairment in his left ear, the Board does not believe that he possesses the expertise required to state whether the hearing impairment is sufficient to qualify as a disability.  Even assuming that he is competent to state that he has hearing loss disability in the left ear, his statements are outweighed by the results of the testing administered by skilled providers showing that he has not had hearing loss disability in the left ear during the pendency of this claim.

Accordingly, this claim for service connection for hearing loss in the left ear must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 



ORDER

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


